Citation Nr: 0520568	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  00-04 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to June 24, 1987, for 
the grant of service connection for osteomyelitis of the left 
hip, including the issue of whether a July 1953 rating 
decision was clearly and unmistakably erroneous in not 
granting service connection for osteomyelitis.


REPRESENTATION

Appellant represented by:	Jim Pino, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In an April 1999 decision, the Board 
had, among other things, granted entitlement to service 
connection for osteomyelitis of the left hip.  In the 
November 1999 rating decision, the RO effectuated the Board's 
decision by assigning a non-compensable rating for 
osteomyelitis effective June 24, 1987.  The veteran then 
perfected an appeal of the assigned rating and the effective 
date awarded for the grant of service connection.

In September 2001, a hearing was held before the undersigned.  
A November 2001 Board decision then denied an effective date 
earlier than June 24, 1987, for the grant of service 
connection for osteomyelitis of the left hip, concluding a 
July 1953 rating decision was not clearly and unmistakably 
erroneous to the extent it failed to grant service connection 
for this condition.  The Board also denied a compensable 
rating for osteomyelitis of the left hip.

The veteran appealed the Board's November 2001 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2004 memorandum decision, the Court 
reversed the Board's finding that the 1953 rating decision 
had not been clearly and unmistakably erroneous, finding that 
the veteran was entitled to service connection for 
osteomyelitis of the left hip based on the law in effect and 
the facts of record in 1953.  This claim was therefore 
remanded "for an award of service connection effective from 
1952 and assignment of an appropriate rating for the time 
period between 1952 and 1987."  As for the issue of 
entitlement to a current compensable disability rating for 
osteomyelitis of the left hip, the Court affirmed the Board's 
denial.


FINDINGS OF FACT

1.  The veteran initially claimed entitlement to service 
connection for the residuals of a gunshot wound to the left 
hip in February 1953.  In a July 1953 rating decision, the RO 
granted service connection for a severe injury to muscle 
group XIII of the left thigh, rated at 40 percent disabling, 
and incomplete paralysis of the left sciatic nerve, rated as 
20 percent disabling.  The RO did not grant service 
connection for osteomyelitis of the left hip.  The veteran 
was notified of the July 1953 decision and did not appeal, 
and that decision is final.

2.  The facts that were before the decisionmakers in July 
1953 warranted granting service connection for osteomyelitis 
of the left hip.


CONCLUSION OF LAW

The July 1953 rating decision was based on clear and 
unmistakable error to the extent it failed to grant service 
connection for osteomyelitis of the left hip, and service 
connection for this condition is granted as of July 1, 1952.  
38 C.F.R. §§ 3.105(a), 3.303, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case, and the procedural history, were 
extensively detailed in the Board's November 2001 decision, 
and are incorporated herein by reference.

The veteran initially claimed entitlement to service 
connection for the residuals of a gunshot wound to the left 
hip in February 1953.  A July 1953 rating decision granted 
service connection for other disorders, but did not grant 
service connection for osteomyelitis of the left hip.  From 
February 1953 to June 1987 the veteran did not again claim 
entitlement to compensation benefits, either as service 
connection for additional disabilities or increased ratings 
for his service-connected disorders.  

On June 24, 1987, the veteran claimed entitlement to service 
connection for arthritis of the left knee and low back, and 
claimed entitlement to increased ratings for the residuals of 
the gunshot wound to the left hip and the sciatic nerve 
injury.  On June 4, 1990, the veteran submitted a claim for 
service connection for osteomyelitis of the left hip.  In 
April 1999 decision, the Board granted service connection for 
osteomyelitis of the left hip on a historical basis because 
the veteran had been treated for osteomyelitis while in 
service.  In effectuating that decision the RO established an 
effective date of June 24, 1987, for the grant of service 
connection, apparently based on the assumption that the 
veteran's June 1987 claim incorporated this issue.

As part of the veteran's claim that he is entitled to an 
earlier effective date, he has argued that the 1953 rating 
decision was erroneous to the extent that it failed to grant 
service connection for osteomyelitis of the left hip.  A 
claim of clear and unmistakable error (CUE) is related to a 
claim for an earlier effective date.  See Crippen v. Brown, 9 
Vet. App. 413, 420 (1996) (appellant reasonably raised claim 
for CUE with the requisite specificity because he argued for 
an earlier effective date asserting that evidence compelling 
a grant of service connection was of record at the time of 
the prior final rating decisions).

Per the Court's August 2004 memorandum decision, the 1953 
rating decision failed to consider law and facts which, if 
applied properly to the facts of this case, clearly and 
unmistakably demonstrated that service connection was 
warranted for the veteran's osteomyelitis of the left hip.  
According to the Court, all the elements needed to grant 
service connection were present in 1953, and the failure to 
grant service connection was clearly erroneous.  



In accordance with the Court's decision, the Board finds that 
the July 1953 rating decision was clearly and unmistakably 
erroneous in failing to grant service connection for the 
veteran's osteomyelitis of the left hip.  The veteran's 
initial claim for service connection was filed in February 
1953, and he separated from service on June 30, 1952.  
Service connection is therefore granted for this condition as 
of July 1, 1952.  See 3.400(b)(2)(i), (k).  

The Board emphasizes at this time that the only claim it has 
jurisdiction over is the same claim as addressed in 2001 - 
whether an earlier effective date is warranted for the grant 
of service connection for the veteran's osteomyelitis of the 
left hip based on CUE.  That claim is hereby granted in full.  
The Board does not have the jurisdiction to assign, in the 
first instance, a disability rating for this condition 
between 1952 and 1987, and that matter is REFERRED to the RO 
for consideration.


ORDER

As the July 1953 rating decision was clearly and unmistakably 
erroneous, service connection is hereby granted for the 
veteran's osteomyelitis of the left hip as of July 1, 1952, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


